
	

115 S3517 IS: Prevention of Unconstitutional War with Iran Act of 2018
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3517
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Mr. Udall (for himself, Mr. Leahy, Mrs. Feinstein, Mr. Durbin, Mr. Sanders, Mr. Merkley, Mr. Heinrich, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To limit the use of funds for kinetic military operations in or against Iran. 
	
	
		1.Short title
 This Act may be cited as the Prevention of Unconstitutional War with Iran Act of 2018.
 2.FindingsCongress makes the following findings: (1)Article I, Section 8, of the Constitution of the United States grants Congress the sole power to declare war.
 (2)President George Washington, in a letter to William Moultrie dated August 28, 1793, wrote that [t]he constitution vests the power of declaring war in Congress; therefore no offensive expedition of importance can be undertaken until after they shall have deliberated upon the subject and authorized such a measure.
 (3)Alexander Hamilton wrote in Examination Number 1 of the Hamilton Papers, dated December 17, 1801, that [t]he Congress shall have the power to declare war; the plain meaning of which is, that it is the peculiar and exclusive duty of Congress, when the nation is at peace, to change that state into a state of war.
 (4)Iran's support for terrorism presents a serious threat to the United States and our allies in the Middle East, Europe, and Asia.
 (5)Missile tests by Iran have led to escalating tensions with Israel, Saudi Arabia, the United States, and the United Nations.
 (6)Iran has threatened to shutdown crucial maritime lines of communication, putting United States and international naval assets, as well as global energy assets, at risk.
 (7)According to the intelligence assessments of the United States, the Joint Comprehensive Plan of Action curtailed enrichment and prevented processing of fissile materials by Iran to levels which would preclude Iran from developing a nuclear weapon.
 (8)The International Atomic Energy Agency has repeatedly verified that Iran has continued to comply with its nuclear-related obligations as required by the Joint Comprehensive Plan of Action.
 (9)Noncompliance by the United States with the Joint Comprehensive Plan of Action risks an unnecessary conflagration with Iran through the use of sanctions against both allies and adversaries in the region and throughout the world, absent a clear diplomatic path for resolving the crisis.
 (10)A war with Iran would also endanger United States assets, personnel, and foreign policy objectives throughout the region, including in Iraq, Afghanistan, and Israel.
 (11)President Trump tweeted that Iran [w]ill suffer consequences the likes of which few throughout history have ever suffered before. (12)Loose talk of war and belligerent rhetoric increases the risk of miscalculation by either side and unsettles United States allies.
 (13)Section 2(c) of the War Powers Resolution (50 U.S.C. 1541(c)) states that [t]he constitutional powers of the President as Commander-in-Chief to introduce United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, are exercised only pursuant to (1) a declaration of war, (2) specific statutory authorization, or (3) a national emergency created by attack upon the United States, its territories or possessions, or its armed forces.
			3.Limitation on use of funds for kinetic military operations in or against Iran
 (a)In generalNo funds may be used for kinetic military operations in or against Iran except pursuant to an Act or joint resolution of Congress specifically authorizing such use that is enacted after the date of the enactment of this Act.
 (b)ExceptionsThe limitation in subsection (a) shall not apply to the following: (1)Kinetic military operations in response to an imminent threat to the United States, as otherwise authorized by applicable statutes and joint resolutions.
 (2)The introduction of the United States Armed Forces into hostilities in order to repel a sudden attack on the United States, its territories or possessions, or its Armed Forces.
 (3)The deployment of United States Armed Forces to rescue or remove United States citizens or personnel.
 (c)Rule of constructionNothing in this section may be construed to relieve the Executive Branch of restrictions on the use of force or reporting requirements set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.).
